ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-6 are pending for allowance.
The present application is allowed in view of the terminal disclaimer (TD) filed on May 26, 2022.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., a collaborative system for monitoring a cellular signal strength received by a plurality of mobile devices subscribed to one of a plurality of service providers comprising: an application on each of said plurality of mobile devices recording the strength of said cellular signal received at said mobile device along with a GPS coordinates of said mobile device at time of said recording, wherein said application transmits the monitored signal strength along with said GPS coordinates to a backend application.
But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1 and 4, particularly said backend application executed on a server consolidating the monitored signal strength and said GPS coordinates with one or more previously monitored signal strength and GPS coordinates relating to said service provider of said mobile device and preparing a geographical map of the monitored signal strength to be displayed by the application on the mobile device relating to said service provider.
Claim(s) 2, 3, 5, and 6 are allowable by virtue of their dependency on claim(s) 1 and 4, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., mobile network signal strength land position related data collection.
US 10243604 B2		US 10198398 B2		US 10142961 B2
US 10075387 B1		US 10036642 B2		US 9565625 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
June 2, 2022